2
1




                                 NONPRECEDENTIAL DISPOSITION
                                  To be cited only in accordance with
                                         Fed. R. App. P. 32.1



                  United States Court of Appeals
                                   For the Seventh Circuit
                                   Chicago, Illinois 60604

                                         June 22, 2012


                                           Before

                                  FRANK H. EASTERBROOK, Chief Judge

                                  JOEL M. FLAUM, Circuit Judge

                                  ANN CLAIRE WILLIAMS, Circuit Judge


    No. 11-3876
                                                                Appeal from the United
    JOHN C. JUSTICE,                                            States District Court for the
          Plaintiff-Appellant,                                  Northern District of Illinois,
                                                                Eastern Division.
                  v.
                                                                No. 10 C 5331
    TOWN OF CICERO, ILLINOIS and LARRY DOMINICK,                Matthew F. Kennelly, Judge.
    Town President,
         Defendants-Appellees.


                                            Order

           Our earlier opinion concluded that Justice’s notice of appeal was timely
    with respect to the district court’s order denying his motion for relief under Fed.
    R. Civ. P. 60, but not with respect to the district court’s original decision
    dismissing the case. We directed Justice to file a memorandum explaining what
    extraordinary circumstance, see Gonzalez v. Crosby, 545 U.S. 524 (2005), could
    support relief under Rule 60.

            Justice has filed a memorandum, but he did not address that question.
    Instead he explained why he filed his post-judgment motion more than 28 days
    after the district court’s decision. That subject is not relevant. The matter that
No. 11-3876                                                                      Page 2

Justice needed to address was whether extraordinary circumstances required the
district court to change its substantive decision dismissing the complaint.

        As our earlier opinion explained, Justice filed and lost the same basic
claim before; ordinary principles of preclusion doomed this successive suit. The
district judge added that, even if recent legal developments permit new
litigation, Justice still loses on the merits. 827 F. Supp. 2d 835 (N.D. Ill. 2011). The
judge did not abuse his discretion in adhering to that decision in response to the
request for reconsideration. Justice has not even attempted to explain to this
court where the district judge erred, let alone what “extraordinary”
circumstances justify reopening the judgment. The order of the district court
denying the post-judgment motion for reconsideration therefore is

                                                                           AFFIRMED.